     Case 4:18-cr-01905-JAS-JR Document 110 Filed 01/18/19 Page 1 of 2



 1   Ralls & Reidy, P.C.
 2   314 South Sixth Avenue
     Tucson, Arizona 85701
 3   Telephone: (520) 884-1234
      Facsimile: (520) 884-9687
 4   E-mail: steve@rallslawoffice.com
 5
     Attorneys for Defendant Monreal Rodriguez
 6   By: Stephen G. Ralls, Arizona Bar #007772

 7                              UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF ARIZONA
 9
     United States of America,                   )
10
                                                 )     CR-18-1905-TUC-JAS(JR)
11                 Plaintiff,                    )
                                                 )     MOTION TO MODIFY
12          v.                                   )     CONDITIONS OF RELEASE
13                                               )
     Ramon Monreal-Rodriguez,                    )
14                                               )
15                 Defendant.                    )     Second Request
                                                 )
16
            Defendant Ramon Monreal-Rodriguez, through undersigned counsel, requests that
17

18   this Court modify his existing conditions of pretrial release to allow him to travel outside

19   of Pima County for work purposes. He is now employed by Eagle Rock Construction and
20
     will be required to travel to Benson, which is Cochise County, starting Monday, January
21

22   21, 2019. Eagle Rock Construction also has jobs in the Pinal County area, as well, which

23   Mr. Monreal is likely going to be assigned to. If needed, his Eagle Rock Construction
24
     supervisor, Fernando Cardenas, can be reached at 520-331-9232.
25
            Pretrial Services Officer Suzette Madril and Assistant United States Attorney
26

27   Angela Woolridge have been contacted and expressed no objection to the requested

28
     Case 4:18-cr-01905-JAS-JR Document 110 Filed 01/18/19 Page 2 of 2



 1   changes.
 2

 3
              RESPECTFULLY SUBMITTED this          18th      day of January, 2019.
 4

 5                                           s/Stephen G. Ralls
                                             STEPHEN G. RALLS
 6                                           Attorney for Monreal-Rodriguez
 7

 8
     Certificate of Service
 9

10   I hereby certify that on January 18, 2019 I electronically transmitted the attached
     document to the Clerks’ Office using the CM/ECF System for filing and transmittal of a
11
     Notice of Electronic Filing to the following CM/ECF registrants:
12
     angela.woolridge@usdoj.gov
13

14
     Client
15
     By: RL
16
     5667\Motion to Modify Conditions
17

18

19

20

21

22

23

24

25

26

27

28
